The appellant appeals from a judgment of conviction for violating the state prohibition *Page 105 
law by having prohibited liquor or beverages in her possession. The case rested upon circumstantial evidence, coupled with an alleged confession as to her possession of the contraband liquor. (Testimony of state witness Crittendon). This confession was elicited without any semblance of attempt to show that it was voluntary, and was allowed by the court over the strenuous objection and exception of the defendant. That the objection was general cannot avail the state. Poarch v. State, 19 Ala. App. 161,95 So. 781; Amos v. State, 83 Ala. 1, 3 So. 749,3 Am. St. Rep. 682. A general objection to testimony as to confessions of defendant is sufficient for its exclusion in the absence of a proper predicate. Poarch's Case, supra, and cases cited. Other questions upon this appeal need not be considered.
Reversed and remanded